Citation Nr: 1451642	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-00 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for epididymitis.  

3.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides during active service.  

4.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disorder to include PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the issues on appeal.  During the appeal period the case was transferred to the jurisdiction of the RO in Albuquerque, New Mexico.

The veteran testified at a hearing before the Board in June 2014 in Albuquerque, New Mexico.  A copy of the transcript of that hearing has been associated with the claims file.

The evidence of record includes diagnoses of psychiatric disabilities other than PTSD.  Therefore, in this decision, the Board has characterized the veteran's claim for service connection for PTSD to include consideration of psychiatric disorders generally, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).

The issues of service connection for a psychiatric disorder to include PTSD and for hypertension, to include as secondary to PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The veteran served on active duty for more than 21 years in the Air Force and was exposed to excessive noise during those years.

2.  The veteran currently has bilateral sensorineural hearing loss of such severity that it constitutes a current hearing loss "disability" under VA regulation section 3.385. 

3.  The veteran's current bilateral sensorineural hearing loss is at least as likely the result of noise exposure in service as it is the result of some other cause of sensorineural hearing loss.

4.  The veteran was treated on numerous occasions in service over a period of thirteen or fourteen years beginning in 1978 for chronic and recurrent epididymitis.

5.  The veteran was treated for recurrent epididymitis in April 1997, and in more recent years, he has been treated for epididymitis in April 2005 and as recently as July 2014.

6.  Current epididymitis is a chronic or recurrent condition that began during active service.

7.  The veteran served as a Security Policeman in the 432nd Security Police Squadron at Udorn Royal Thai Air Force Base, Thailand, from November 1971 to November 1972.

8.  The veteran was exposed to herbicides in active service in Thailand.

9.  The veteran has type 2 diabetes mellitus which, during the appeal period, has required oral hypoglycemic agents or insulin, in addition to a restricted diet, for management and control.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, his current bilateral hearing loss was incurred in active service; the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Epididymitis was incurred in active service; the criteria for service connection for epididymitis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Diabetes mellitus, type 2, is presumed to have been incurred in active service; the criteria for service connection for diabetes mellitus, type 2, have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6)(ii), 3.309(e) (2013); M21-1MR, Part IV.ii.2.C.10.q.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Requirements for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss

In addition to the general requirements for service connection noted above, VA has specifically defined what is meant by a current "disability" for the purposes of service connection for hearing loss or impairment.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In this case, the veteran contends that his current hearing loss is the result of exposure to noise that he experienced on active duty.  The record in this case shows that the veteran served on active duty for more than 21 years in the Air Force and was exposed to excessive noise during those years.  The RO has granted service connection for tinnitus as the result of the noise exposure in service.  Accordingly, the Board concludes that the veteran was exposed to noise during his lengthy period of active duty in the Air Force.

In addition, a February 2009 VA Audio examination report shows that audiometric testing at that time demonstrated a current bilateral hearing loss of such severity that it constitutes a current hearing loss "disability" under VA regulation section 3.385 for the purposes of service connection.  Thus, the remaining question is whether the current hearing loss disability is the result of noise exposure in service.

Evidence in favor of a connection between the current hearing loss and noise exposure includes the diagnosis on the February 2009 Audio examination report which was of "sensorineural" hearing loss because this is the type of hearing loss that may be caused by noise exposure.  In fact, one of the two most common causes of sensorineural hearing loss is chronic exposure to excessive noise.  In this regard, the Board notes,

Sensorineural hearing loss (SNHL) (also called neurosensory hearing loss, and sometimes informally called nerve deafness) is due to a problem in the inner ear or in the auditory (Cranial Nerve VIII) nerve between the inner ear and the brain.  It most often occurs when the tiny hair cells in the cochlea are injured, and there may also be nerve fiber damage.  The two most common causes of SNHL are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  SNHL is usually characterized by hearing loss at the higher frequencies (3,000 to 6,000 Hz).  Other common causes of sensorineural hearing loss are Meniere's disease, vestibular schwannoma (benign neoplasm of the auditory nerve), viruses, and certain ototoxic medications and chemotherapeutic agents.

VA Training Letter 10-02, page 3 (emphasis added).  

Other evidence relevant to whether the sensorineural hearing loss is the result of excessive noise exposure in service or is instead the result of some other cause of sensorineural hearing loss is divided in this case.  Concerning this, the February 2009 VA audiologist noted that the veteran's "hearing was normal upon discharge.  Therefore it is my opinion that it is less likely that his current hearing loss is related to military noise exposure."  On the contrary, a private audiologist stated on a July 2014 Hearing Evaluation that "[d]ue to significant history of noise exposure while in the Air Force and no previous hearing tests available for review, it can be assumed that [the veteran's] hearing loss is due to the noise he was exposed too (sic) while in the Air Force."

Neither of these examiners provided a clear rationale for the conclusions that they reached.  The VA audiologist did not state what the significance was of normal hearing at discharge from service in determining that the current hearing loss was less likely the result of noise exposure in service than it is the result of some other cause, and the private audiologist assumed that the current hearing loss was due to noise exposure in service, but it was unclear what she meant by there being "no previous hearing tests available for review," i.e., whether she meant that there were no hearing tests previous to service available for review or whether she meant that there were no hearing tests previous to the one she conducted in July 2014 available for her review.  

Although the VA examiner did have the service treatment records available for review, she noted only that hearing on audiometric testing was within normal limits on entrance to service in April 1971; on periodic examination in November 1977; and on the retirement physical in May 1992.  She did not comment on the significance, if any, in threshold shifts over those years or on the fact that at 8000 Hertz, some degree of hearing loss was noted in the left ear on the retirement physical in May 1992 (25 dB) and in the right ear on audiometric evaluation in January 1987 (25 dB) when these results are considered using the range for normal hearing set forth in Hensley rather than the range noted for normal hearing set forth in the VA Training Letter.  Compare Hensley, 5 Vet. App. at 157 (noting that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss), with VA Training Letter 10-02, page 16 (defining clinically normal hearing as "the puretone thresholds between the frequencies of 250 and 8000 Hz are 0 to 25 dB").

Given the inadequacies of the explanations for the opinions rendered in both reports, the Board could remand this case for further development of the evidence.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one").  However, the Board concludes that the evidence is at least in equipoise as to the question of whether the veteran's current sensorineural hearing loss is at least as likely the result of noise exposure in service as it is the result of some other cause of sensorineural hearing loss.  In this case, some degree of mild hearing loss was noted in the later years of service at 8000 Hertz, and the VA Training Letter notes that noise exposure is one of the two most common causes of sensorineural hearing loss.  Given these factors and the veteran's lengthy period of service in the Air Force, the Board finds that it is at least as likely that the veteran's current bilateral sensorineural hearing loss is the result of noise exposure in service as it is the result of some other cause including presbycusis (age-related hearing loss).  Accordingly, resolving the benefit to the doubt in favor of the veteran, service connection for bilateral hearing loss may be granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

Epididymitis

Service treatment records show that the veteran was seen on numerous occasions in service over a period of thirteen or fourteen years beginning in 1978 for treatment for chronic and recurrent epididymitis.  In the April 2009 rating decision, the RO denied this claim mistakenly as one for a skin disorder.  This mistake was corrected by the Decision Review Officer (DRO) in the November 2010 statement of the case.  The DRO denied the claim in the statement of the case because the veteran failed to report for an examination without good cause.  According to the record, a VA Genitourinary examination was scheduled for October 13, 2010, and a handwritten note on the Compensation and Pension Exam Inquiry states that this examination was cancelled by the veteran.  

Because some time had elapsed between discharge from service in 1992 and the filing of the claim for service connection for epididymitis in 2008, it appears that the RO determined that an examination was needed to see whether the veteran still had epididymitis currently because service connection may be granted for current disability which had its onset in service but not for a disorder or disability which existed in the past but no longer exists currently.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  However, in this case, the veteran has submitted treatment records from a private physician and from Fox Army Health Center showing a diagnosis of, and treatment for, epididymitis from as early as April 1997 and again in April 2005, and he had submitted records from the 377th Medical Group Clinic at Kirtland Air Force Base showing treatment for epididymitis as recently as July 2014.  

Therefore, in addition to evidence that the veteran was treated numerous times in service for epididymitis for over a decade, medical evidence shows treatment for the same disability in 1997, five years after separation from service in 1992, and during the last 9 years.  Despite the lack of evidence showing treatment between discharge from service in 1992 and treatment in 1997 and between 1997 and then again beginning in 2005, the Board finds that there is nevertheless sufficient medical evidence on which to conclude that epididymitis in this case is a chronic or recurrent condition which began in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  There is no evidence in the case contrary to such a finding.  Accordingly, the Board concludes that the evidence preponderates in favor of the claim for service connection for epididymitis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Diabetes Mellitus, Type II

In addition to the general requirements for service connection noted above, VA presumes that veterans who served in Vietnam at any time from January 1962 until May 1975 and veterans who served in or near the Korean demilitarized zone at any time from April 1968 until August 1971 were exposed to herbicides.  38 C.F.R. §§ 3.307(a)(6)(iii), (iv), 3.309(e).  Although the veteran maintained in a September 2009 VA Form 21-4138, Statement in Support of Claim, that he "did have boots on the ground in South Vietnam", there is no evidence in his service personnel records of duty or visitation in the Republic of Vietnam.
However, VA "has determined that special consideration of herbicide exposure on a factual basis should be extended" to veterans who served "on or near the perimeters of Thailand military bases."  M21-1MR, Part IV.ii.2.C.10.q.  VBA's Adjudication Procedures Manual, M21-1MR (M21-1MR) provides that herbicide exposure should be conceded on a direct/facts found basis where the veteran served in the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1MR, Part IV.ii.2.C.10.q.  

In this case, the Veteran's service personnel records, including AF Form 909, Airman Performance Report, shows that the Veteran served as a Security Policeman in the 432nd Security Police Squadron at Udorn Royal Thai Air Force Base, Thailand, from November 1971 to November 1972 which was during the Vietnam Era.  Therefore, according to the M21-1MR, exposure to herbicides may be conceded on a direct factual basis in this case.  The next question, then, is whether the veteran has a current diagnosis of diabetes mellitus, type II.
Medical records from Fox Army Health Center show diabetes mellitus as a "problem" as early as April 2005.  An assessment of diabetes mellitus is shown in February 2006 on the records from Fox at which time the medications prescribed included Metformin (Glucophage), an oral diabetes medicine that helps control blood sugar.  See http://www.drugs.com/metformin.html.  More recent records from the 377th Medical Group Clinic, dated in July 2014, also show an assessment of diabetes mellitus, type 2, and appear to show that the disease required insulin rather than an oral hypoglycemic agent for control.  Therefore, the Board notes that diabetes mellitus, type 2, has manifested itself to a degree of 10 percent or more in this case, as required by section 3.307(a)(6)(ii), because a 10 percent rating under the VA Schedule for Rating Disabilities contemplates that the disease would be manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Thus, because the veteran currently has diabetes mellitus, type 2, and because the Board has conceded herbicide exposure in active service in Thailand on a "direct/facts found basis" in accordance with the provisions of the M21-1MR, the remaining question in this case is whether a presumption of service connection is afforded for diabetes mellitus, type 2, under VA regulations which specifically provide such a presumption due to herbicide exposure for certain veterans who served in Vietnam and Korea under section 3.307(a)(6) or whether the veteran in this case, because he served Thailand, must bring evidence of a connection or nexus between herbicide exposure and diabetes mellitus, type 2, in order to establish service connection on a direct basis under section 3.303.  

Concerning this, the Board notes that section 3.309(e) provides, "If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases [including type 2 diabetes] shall be service-connected if the requirements of § 3.307(a)(6) are met . . . ."  Although section 3.307(a)(6) mentions that veterans who served in the Republic of Vietnam during a certain period "shall be presumed to have been exposed to an herbicide agent" and that veterans who served during a specific period of time and in specific units near the Korean DMZ "shall be presumed to have been exposed to an herbicide agent", no similar presumption of exposure is provided for veterans like the one in this case who served in Thailand.  38 C.F.R. § 3.307(a)(6)(iii), (iv).  Rather, the M21-1MR makes clear that "herbicide exposure should be conceded on a direct/facts found basis" and not based on a presumption in cases involving certain veterans who served in Thailand.  M21-1MR, Part IV.ii.2.C.10.q.  

Nevertheless, it appears that once such exposure is conceded on "a direct/facts found basis", there is a presumption of service connection available for the nexus or connection needed between that exposure and the diseases listed under section 3.309(e) as long as the requirements of section 3.307(a)(6) are met.  The Board concludes that those requirements are set forth in subsection (ii) of section 3.307(a) which requires only that such a disease shall have manifested to a certain degree with a certain time after service which, in the case of diabetes mellitus, means to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  This requirement has been met in this case, and therefore, the Board concludes that service connection for diabetes mellitus due to herbicide exposure in active service is warranted in this case based on a factual finding of exposure to herbicides in active service and a legal presumption linking that exposure with the later development of type 2 diabetes mellitus.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6)(ii), 3.309(e) (2013); M21-1MR, Part IV.ii.2.C.10.q.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for epididymitis is granted.

Service connection for diabetes mellitus, type 2, is granted.


REMAND

A Psychiatric Disorder to include PTSD

The Veteran claims service connection for a psychiatric disorder to include PTSD which he attributes to stressful incidents he experienced in service.  On an August 2008 VA Form 21-4138, Statement in Support of Claim, he contended that while assigned to Thailand at the Royal Thai AB in Udorn, his base was attacked by a Sapper.  His service personnel records show that "[d]uring the Sapper attack of 3 October 1972, [the veteran] performed duties at the control tower" and that "[l]ater he was reassigned as a member of a blocking force that swept the base in search of hostile forces that were suspected to have remained on base."  He also contended that in April 1986 while stationed at Clark Air Force Base in the Philippines "we were put on alert due to terrorist activity and I had to respond to several bomb threats."  His service personnel records show that "[i]n Apr 86, when all US military installations were in alert status due to world-wide terrorist activity, [the veteran] promptly analyzed several bomb threat/Helping Hand incidents."

A January 2009 VA PTSD examination report shows that the examiner did not provide a medical opinion as to whether a psychiatric disorder was the result of military service because the criteria for a diagnosis of PTSD were not met.  The examiner diagnosed adjustment disorder with mixed anxiety and depressed mood and commented that the veteran reported that this was "related to his medical conditions" which were noted on the report to include epididymitis, high blood pressure, and diabetes, two of which the Board has granted service connection for in this decision.  Therefore, on remand, a VA examination should be undertaken by an examiner who will make an opinion as to whether a psychiatric disability, if any, is the result of a service-connected condition. 

Hypertension

Three means of establishing service connection for hypertension have been raised, either by the veteran or the record, and must be considered in this case-(1) direct service connection under section 3.303(a); (2) service connection based on a legal presumption under section 3.303(b); and (3) secondary service connection under section 3.310.  All of these theories of service connection require the current existence of hypertension, i.e., that the veteran currently has the condition for which he is claiming service connection.  There is medical evidence in the claims file showing that the veteran currently has hypertension, and that matter is not in dispute in this case.  Private medical reports from Fox Army Health Center show a diagnosis of, and treatment for, essential hypertension from April 2005 through January 2008.

Hypertension is high arterial blood pressure.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Various criteria for its threshold have been suggested, ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic.  Id.  The VA Schedule for Rating Disabilities defines hypertension as meaning "that the diastolic blood pressure is predominantly 90mm. or greater."  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

For the purposes of direct service connection, the question in this case is whether the disease of hypertension began in, or had its onset in, active service or is otherwise the result of some other disease or of an injury incurred in active service.  38 C.F.R. § 3.303(a).  Service treatment records depict numerous blood pressure readings over the lengthy period of active service in this case, and often the diastolic pressure was 90mm. or greater.  Although examiners during service questioned whether the veteran had hypertension and had him report for 5-day blood pressure checks on two occasions, a clear diagnosis of hypertension is not shown in the service treatment records.  On remand, a VA examination should be conducted by an examiner who will review the service treatment records and make and opinion as to whether high blood pressure readings in service were likely the early manifestations of the disease of hypertension or whether it is more likely that hypertension had its onset sometime after service separation. 

For the purposes of service connection based on the legal presumption under section 3.303(b), the law sets forth special provisions to be considered with regard to service connection for certain "chronic diseases" that are listed under section 3.309(a) of VA regulations, and hypertension is one of the diseases listed there.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  The first of these provisions is that if hypertension becomes manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a)(3).  The VA Schedule for Rating Disabilities provides a 10 percent disability rating for hypertension for diastolic pressure predominantly 100 or more, or for systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

In this case, there is no evidence dated in, or relevant to, the one-year period following separation from service pertaining to hypertension.  However, since the claim must be remanded for other reasons, the veteran will be allowed to submit any such evidence on remand.

The second provision to be considered with regard to service connection for hypertension based on the legal presumption under section 3.303(b) is the where a chronic disease such as hypertension is "shown as such in service" (38 C.F.R. § 3.303(b))-"meaning clearly diagnosed beyond legitimate question" (Walker, 708 F.3d at 1339(emphasis added))--or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

In this case, service treatment records do not show a clear diagnosis of hypertension in service.  Rather, they show blood pressure readings on occasion over the years of 90mm or higher and that some examiners questioned whether the veteran had hypertension and sent him for 5-day blood pressure checks because of this.  However, no diagnosis of the disease was ever made.  Moreover, as noted above, there is no evidence relevant to hypertension in the presumptive period following service separation.  Therefore, service connection cannot be granted in this case without evidence showing "a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.

The third provision to be considered with regard to service connection for hypertension based on the legal presumption under section 3.303(b) is as follows:

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and [service and] serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Walker, 708 F.3d at 1336 (emphasis added). 

In this case, high blood pressure readings were "noted" in service and hypertension was "noted" by examiners who ordered 5-day blood pressure checks twice to determine whether the veteran had hypertension, although a clear diagnosis of the condition was never made.  In this case, therefore, a link or nexus between current hypertension and active service may be shown by evidence of continuity of symptomatology over the years between service separation in June 1992 and the current diagnosis which, based on the evidence in the record so far, is first shown in April 2005.  On remand, the veteran should be given the opportunity to submit evidence of continuity of symptomatology between June 1992 and April 2005.

Finally, for the purposes of secondary service connection for hypertension under section 3.310 of VA regulations, the veteran has claimed hypertension is secondary to PTSD.  This claim is inextricably intertwined with the claim for service connection for a psychiatric disorder to include PTSD which is also subject to this remand and is discussed below.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received notice of the requirements for substantiating a claims for service connection for hypertension on a direct basis; based on the legal presumption under section 3.303(b); and a secondary basis under 3.310.  With regard to continuity of symptomatology, ask him to submit any medical evidence showing elevated blood pressure readings between separation from service in June 1992 and April 2005 when treatment records already in the claims file show a diagnosis of hypertension.

2.  Schedule the veteran for an VA Mental Disorders examination.  The examiner must review the claims file especially the service treatment records, the service personnel records, and the January 2009 VA PTSD examination report.  

For any psychiatric disorder found to be present based on examination and review of the claims file, the examiner should state

(a) whether the disorder is the result of a disease or injury in service including stressful incidents in service including a Sapper attack in October 1972, in Udorn, Thailand, and the veteran's duties regarding bomb threats in April 1986 while stationed at Clark Air Force Base in the Philippines, as shown in the veteran's service personnel records.

(b) whether the disorder, including adjustment disorder with mixed anxiety and depressed mood diagnosed on the January 2009 VA PTSD examination report, has been caused or aggravated by any service-connected disability to include bilateral hearing loss; tinnitus; diabetes mellitus, type 2; and epididymitis. 

The examiner should provide a rationale or explanation for all findings and conclusions.

3.  Schedule the veteran for an examination by an examiner who can render an opinion as to the likelihood that hypertension had its onset in active service and as to whether hypertension has been caused or aggravated by a service-connected disability.  

The examiner must review the claims file especially the service treatment records.  Specifically, the examiner should note the following information in the service treatment records:

On the April 1971 Enlistment examination, the blood pressure reading was 130/74.  Thereafter in the 1970s, diastolic pressure was 90mm. or greater on several occasions, with more numerous intermittent lower diastolic readings.  The high readings were as follows:

August 1975:				128/98;
April 14, 1976:				135/90, 145/90;
November 1977 periodic exam: 	124/90;
October 1978:				130/90;
January 1979:				130/90;
June 1979:					120/90.

Similarly in the 1980s, diastolic pressure was 90mm. or greater on several occasions, with intermittent lower diastolic readings, and in August 1986, the veteran was sent for a 5-day blood pressure check.  The high readings were as follows: 

September 1981:				124/90;
June 22, 1983:				124/92; 
October 1984:				140/100; 
January 1985:				130/96; 
January 1986:				120/90;
June 4, 1986:				140/98;
August 6, 1986:				130/98.

The results of the August 1986 5-day blood pressure check were as follows: 122/80; 122/88; 120/80; 122/84; 132/90.

In the late 1980s, blood pressure readings continued to be sporadically high:
October 8, 1986 :				132/88 recumbent;
      132/90 standing;
October 8, 1986, EKG:			140/90;
February 1987:				140/90; 
November 1987:				132/92.

In October 1988, the veteran's blood pressure was 128/96, and the examiner made a note to recheck blood pressure in 2-3 weeks after acute illness.  Diastolic readings from January 1989 to February 1990 were predominantly 90mm. or higher during that period:

January 1989:				132/84;
February 4, 1989:				136/108;
February 19, 1989:			124/92;
April 12, 1989:				140/82;
April 1989:				130/90;
September 1989:				134/92;
October 1989:				141/94;
February 1990:				122/100.

In April 1990, an examiner wrote, "? HTN" after a blood pressure reading of 147/101 was taken.  The results of a 5-day blood pressure check were as follows:  132/86; 134/92; 128/86; 120/70; 138/88.

Between May 1990 and the veteran's separation from service in June 1992, the diastolic readings were predominately low, with only two being above 90mm in May 1990 (143/90) and in November 1991 (138/92).  

On the May 1992 Retirement examination report, the examiner noted, "Elevated blood pressure, 1991, evaluated with 5-day blood pressure check, average was within normal limits."  The reading on that examination report was 120/82.  

(a)  Based on the information above, the examiner should state an opinion as to whether the high blood pressure readings in service were the early manifestations of hypertension such that it may be said that it is at least as likely that hypertension had its onset in service as it is that it had its onset sometime after service.

(b)  If and only if service connection is granted on remand for a psychiatric disorder, the examiner should state an opinion as to whether current hypertension has been caused or aggravated by a service-connected psychiatric disorder.  

The examiner should provide a rationale or explanation for all findings and conclusions.

4.  Readjudicate the claims for service connection for a psychiatric disorder to include PTSD and for hypertension, to include as secondary to a psychiatric disorder to include PTSD. 

If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


